Exhibit 10.10

 

LOGO [g900301dsp001.jpg]

March 31, 2020

Mr. Andrew Lustgarten

The Madison Square Garden Company (to be renamed Madison Square Garden Sports
Corp.)

Two Pennsylvania Plaza

New York, NY 10121

Dear Andy:

This letter agreement (the “Agreement”), effective as of the distribution (the
“Distribution”) of the common stock of MSG Entertainment Spinco, Inc. (to be
renamed Madison Square Garden Entertainment Corp., “MSG”) to the shareholders of
The Madison Square Garden Company (to be renamed Madison Square Garden Sports
Corp., the “Company”) (the “Effective Date”), will confirm the terms of your
employment with the Company following the Effective Date.

1. Your title will be Chief Executive Officer and President and you will report
to the Executive Chairman of the Company. Subject to Paragraph 2 below, you
agree to continue to devote all of your business time and attention to the
business and affairs of the Company and to perform your duties in a diligent,
competent, professional and skillful manner and in accordance with applicable
law. Subject to Paragraph 2 below, you shall not undertake any outside business
commitments without the Company’s consent. Notwithstanding anything contained in
this paragraph to the contrary, the Company acknowledges and consents to your
service as Chairman of the Lustgarten Foundation.

2. The Company acknowledges that, in addition to your services pursuant to this
Agreement, you will simultaneously serve as the President of, and are expected
to devote a portion of your business time and attention to MSG. The Company
understands that you have entered or are entering into an employment agreement
with MSG contemporaneous with the execution of this Agreement and recognizes and
agrees that your responsibilities to MSG will preclude you from devoting
substantially all of your time and attention to the Company’s affairs. In
addition, as recognized in Article Tenth of the Company’s Amended and Restated
Certificate of Incorporation and resolutions adopted by its Board of Directors
(collectively, the “Overlap Policy”), there may be certain potential conflicts
of interest and fiduciary duty issues associated with your multiple roles at the
Company and MSG. The Company recognizes and agrees that none of (i) your
multiple responsibilities at the Company and MSG, (ii) your inability to devote
substantially all of your time and attention to the Company’s affairs, (iii) the
actual or potential conflicts of interest and fiduciary duty issues that are
waived in the Overlap Policy, or (iv) any actions taken, or omitted to be taken,
by you in good faith to comply with your duties and responsibilities to the
Company in light of your multiple responsibilities to the Company and MSG, shall
be deemed to be a breach by you of your obligations under this Agreement
(including your obligations under Annex A) nor shall any of the foregoing
constitute “Cause” as such term is defined in Paragraph 12 hereof.

 



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 2

 

3. Your annual base salary will be not less than $900,000 annually, paid
bi-weekly, subject to annual review and potential increase by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) in its discretion. The Compensation Committee will review your
compensation package on an annual basis to ensure that you are paid consistently
with other similarly situated executives as well as external peers.

4. You will also participate in our discretionary annual bonus program with an
annual target bonus opportunity equal to not less than 200% of your annual base
salary (with such target bonus opportunity effective for the current fiscal
year). Bonus payments depend on a number of factors including Company, business
unit and individual performance. However, the decision of whether or not to pay
a bonus, and the amount of that bonus, if any, is made by the Compensation
Committee in its sole discretion. Annual bonuses are typically paid early in the
subsequent fiscal year. Except as otherwise provided herein, in order to receive
a bonus, you must be employed by the Company at the time bonuses are being paid.
Notwithstanding the foregoing, if your employment with the Company ends on the
Scheduled Expiration Date (as defined below), you shall be paid your bonus for
the fiscal year ending June 30, 2022 (based on the salary dollars actually paid
through the Scheduled Expiration Date, and payable at such time as bonuses are
paid to the Company’s management employees), if any, even if such payment is not
made to you prior to the Scheduled Expiration Date, which bonus shall be subject
to Company and your business unit performance for that fiscal year as determined
by the Company in its sole discretion, but without adjustment for your
individual performance.

5. You will also, subject to your continued employment by the Company and actual
grant by the Compensation Committee, participate in such equity and other
long-term incentive programs that are made available in the future to similarly
situated executives at the Company. It is expected that such awards will consist
of annual grants of cash and/or equity awards with an annual target value of not
less than $3,300,000, all as determined by the Compensation Committee in its
discretion. With respect to the Company’s current fiscal year (ending June 30,
2020) you will be recommended for a mid-year grant with a target value equal to
a pro-rated portion of the Company’s allocable share of the aggregate increase
to your annual target value ($1,280,000) (such proration to be based on the
number of full and partial months (so long as the Distribution occurs prior to
the midpoint of such partial month) from and after the Distribution) . All
awards described in this Paragraph and in Paragraph 6 below, in addition to
being subject to actual grant by the Compensation Committee, would be pursuant
to the applicable plan document and would be subject to any terms and conditions
established by the Compensation Committee in its sole discretion that would be
detailed in separate agreements you would receive after any award is actually
made; provided, however, that such terms and conditions shall be consistent with
those in awards granted to similarly situated executives. Long-term incentive
awards are currently expected to be subject to three-year vesting.



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 3

 

6. [Intentionally Omitted].

7. You will also continue to be eligible to participate in our standard benefits
program, subject to meeting the relevant eligibility requirements, payment of
the required premiums, and the terms of the plans themselves. We currently offer
medical, dental, vision, life, and accidental death and dismemberment insurance;
short- and long- term disability insurance; a savings and retirement program;
and ten paid holidays. You will also continue to be eligible for paid time off
to be accrued and used in accordance with Company policy.

8. If your employment with the Company is terminated on or prior to December 31,
2021 (the “Scheduled Expiration Date”) (i) by the Company (other than for
“Cause”); or (ii) by you for “Good Reason” (other than if “Cause” then exists);
then, subject to your execution and delivery, within 60 days after the date of
termination of your employment, and non-revocation (within any applicable
revocation period) of the Separation Agreement (as defined below), the Company
will provide you with the following:

 

  (a)

Severance in an amount to be determined by the Company (the “Severance Amount”),
but in no event less than two (2) times the sum of your annual base salary and
your annual target bonus as in effect at the time your employment terminates.
Sixty percent (60%) of the Severance Amount will be payable to you on the
six-month anniversary of the date your employment so terminates (the
“Termination Date”) and the remaining forty percent (40%) of the Severance
Amount will be payable to you on the twelve-month anniversary of the Termination
Date;

 

  (b)

Any unpaid annual bonus for the Company’s fiscal year prior to the fiscal year
which includes your Termination Date, and a pro rated bonus based on the amount
of your base salary actually earned by you during the Company’s fiscal year
through the Termination Date, each of which will be paid to you when such
bonuses are generally paid to similarly situated active executives and will be
based on your then current annual target bonus as well as Company and your
business unit performance for the applicable fiscal year as determined by the
Company in its sole discretion, but without adjustment for your individual
performance;

 

  (c)

Each of your outstanding long-term cash awards granted under the plans of the
Company shall immediately vest in full and shall be payable to you at the same
time as such awards are paid to active executives of the Company and the payment
amount of such award shall be to the same extent that other similarly situated
active executives receive payment as determined by the Compensation Committee
(subject to satisfaction of any applicable performance criteria but without
adjustment for your individual performance);



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 4

 

  (d)

(i) All of the time-based restrictions on each of your outstanding restricted
stock or restricted stock unit awards granted to you under the plans of the
Company shall immediately be eliminated, (ii) deliveries with respect to your
restricted stock that are not subject to performance criteria or are subject to
performance criteria that have previously been satisfied (as certified by the
Compensation Committee) shall be made immediately after the effective date of
the Separation Agreement, (iii) payment and deliveries with respect to your
restricted stock units that are not subject to performance criteria or are
subject to performance criteria that have previously been satisfied (as
certified by the Compensation Committee) shall be made on the 90th day after the
termination of your employment and (iv) payments or deliveries with respect to
your restricted stock and restricted stock units that are subject to performance
criteria that have not yet been satisfied shall be made on the 90th day after
the applicable performance criteria is certified by the Compensation Committee
as having been satisfied; and

 

  (e)

Each of your outstanding stock options and stock appreciation awards, if any,
under the plans of the Company shall immediately vest and become exercisable,
and you shall have the right to exercise each of those options and stock
appreciation awards for the remainder of the term of such option or award.

 

  (f)

Notwithstanding any provisions of this Paragraph 8 to the contrary, to the
extent that (i) any awards granted prior to the Effective Date that are payable
under this Paragraph 8 constitute “nonqualified deferred compensation” subject
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and any regulations and guidelines promulgated thereunder (collectively,
“Section 409A”); and (ii) accelerated payout pursuant to the terms of this
Paragraph 8 of such awards is not permitted by Section 409A, then such awards
shall be payable to you at such time as is provided under the terms of such
awards or otherwise in compliance with Section 409A.

If you die after a termination of your employment that is subject to this
Paragraph 8, your estate or beneficiaries will be provided with any remaining
benefits and rights under this Paragraph 8.

9. (a) If you cease to be an employee of the Company prior to the Scheduled
Expiration Date as a result of your death or your Disability (as defined in the
Company’s Long Term Disability Plan), and at such time Cause does not exist
then, subject (other than in the case of death) to your execution and delivery,
within 60 days after the date of termination of your employment, and
non-revocation (within any applicable revocation period) of the Separation
Agreement, you or your estate or beneficiary shall be provided with the benefits
and rights set



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 5

 

forth in Paragraphs 8(b), (d) and (e) above, and each of your outstanding
long-term cash awards granted under the plans of the Company shall immediately
vest in full, whether or not subject to performance criteria and shall be
payable on the 90th day after the termination of your employment; provided, that
if any such award is subject to any performance criteria, then (i) if the
measurement period for such performance criteria has not yet been fully
completed, then the payment amount shall be at the target amount for such award
and (ii) if the measurement period for such performance criteria has already
been fully completed, then the payment of such award shall be at the same time
and to the extent that other similarly situated executives receive payment as
determined by the Compensation Committee (subject to satisfaction of the
applicable performance criteria).

(b) If after the Scheduled Expiration Date, your employment with the Company is
terminated (i) by the Company without Cause, (ii) by you for Good Reason, or
(iii) as a result of your death or Disability (as defined in the Company’s
Long-Term Disability Plan) and at the time of any such termination Cause does
not exist, then, subject to your (or, in the case of your death, your
representative’s) execution and delivery, within 60 days after the date of
termination of your employment, and non-revocation (within any applicable
revocation period) of the Separation Agreement, you will be provided with the
benefits and rights set forth in Paragraphs 8(b), (d) and (e) above.

10. For purposes hereof, “Separation Agreement” shall mean the Company’s
standard severance agreement (modified to reflect the terms of this Agreement)
which will include, without limitation, the provisions set forth in Paragraphs
8, 9 and 11 hereof and Annex A hereto regarding non-compete (limited to one
year), non-disparagement, non-hire/non-solicitation, confidentiality (including,
without limitation, the last paragraph of Section 3 of Annex A), and further
cooperation obligations and restrictions on you (with Company reimbursement of
your associated expenses and payment for your services as described in Annex A
in connection with any required post-employment cooperation) as well as a
general release by you of the Company and its affiliates (and their respective
directors and officers), but shall otherwise contain no post-employment
covenants unless agreed to by you. You will not be asked to release claims with
respect to any of your rights under this Agreement which, by its terms, survive
the termination of your employment. The Company shall provide you with the form
of Separation Agreement within seven days of your termination of employment. For
avoidance of doubt, your rights of indemnification under the Company’s Amended
and Restated Certificate of Incorporation, under your indemnification agreement
with the Company and under any insurance policy, or under any other resolution
of the Board of Directors of the Company shall not be released, diminished or
affected by any Separation Agreement or release or any termination of your
employment.

11. Except as otherwise set forth in Paragraphs 8 and 9 hereof, in connection
with any termination of your employment, your then outstanding equity and cash
incentive awards shall be treated in accordance with their terms and, other than
as provided in this Agreement, you shall not be eligible for severance benefits
under any other plan, program or policy of the Company.



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 6

 

Nothing in this Agreement is intended to limit any more favorable rights that
you may be entitled to under your equity and cash incentive award agreements,
including, without limitation, your rights in the event of a termination of your
employment, a “Going Private Transaction” or a “Change of Control” (as those
terms are defined in the applicable award agreement).

12. For purposes of this Agreement, “Cause” means your (i) commission of an act
of fraud, embezzlement, misappropriation, willful misconduct, gross negligence
or breach of fiduciary duty against the Company or an affiliate thereof, or
(ii) commission of any act or omission that results in a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any crime involving moral turpitude or any felony.

For purposes of this Agreement, “Good Reason” means that (1) without your
written consent, (A) your annual base salary or annual target bonus (as each may
be increased from time to time in the Compensation Committee’s sole discretion)
is reduced, (B) your title (as in effect from time to time) is diminished,
(C) you report to someone other than to the Company’s senior-most executive
officer (currently the Executive Chairman) or the Board of the Company, (D) the
Company requires that your principal office be located outside of the Borough of
Manhattan, or (E) the Company materially breaches its obligations to you under
this Agreement, (2) you have given the Company written notice, referring
specifically to this Agreement and definition, that you do not consent to such
action, (3) the Company has not corrected such action within 15 days of
receiving such notice, and (4) you voluntarily terminate your employment with
the Company within 90 days following the happening of the action described in
subsection (1) above.

13. This Agreement does not constitute a guarantee of employment for any
definite period. Your employment is at will and may be terminated by you or the
Company at any time, with or without notice or reason.

14. The Company may withhold from any payment due to you any taxes required to
be withheld under any law, rule or regulation. If any payment otherwise due to
you hereunder would result in the imposition of the excise tax imposed by
Section 4999 of the Code, the Company will instead pay you either (i) such
amount or (ii) the maximum amount that could be paid to you without the
imposition of the excise tax, depending on whichever amount results in your
receiving the greater amount of after-tax proceeds. In the event that the
payments and benefits payable to you would be reduced as provided in the
previous sentence, then such reduction will be determined in a manner which has
the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you (i.e. later payments
will be reduced first) until the reduction specified is achieved. If the Company
elects to retain any accounting or similar firm to provide assistance in
calculating any such amounts, the Company shall be responsible for the costs of
any such firm.



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 7

 

15. It is intended that this Agreement will comply with Section 409A to the
extent this Agreement is subject thereto, and that this Agreement shall be
interpreted on a basis consistent with such intent. If and to the extent that
any payment or benefit under this Agreement, or any plan, award or arrangement
of the Company or its affiliates, constitutes “non-qualified deferred
compensation” subject to Section 409A and is payable to you by reason of your
termination of employment, then (a) such payment or benefit shall be made or
provided to you only upon a “separation from service” as defined for purposes of
Section 409A under applicable regulations and (b) if you are a “specified
employee” (within the meaning of Section 409A as determined by the Company),
such payment or benefit shall not be made or provided before the date that is
six months after the date of your separation from service (or your earlier
death). Any amount not paid or benefit not provided in respect of the six month
period specified in the preceding sentence will be paid to you, together with
interest on such delayed amount at a rate equal to the average of the one-year
LIBOR fixed rate equivalent for the ten business days prior to the date of your
employment termination, in a lump sum or provided to you as soon as practicable
after the expiration of such six month period. Each payment or benefit provided
under this Agreement shall be treated as a separate payment for purposes of
Section 409A to the extent Section 409A applies to such payment.

16. To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.

17. The Company will not take any action, or omit to take any action, that would
expose any payment or benefit to you to the additional tax of Section 409A,
unless (i) the Company is obligated to take the action under an agreement, plan
or arrangement to which you are a party, (ii) you request the action, (iii) the
Company advises you in writing that the action may result in the imposition of
the additional tax and (iv) you subsequently request the action in a writing
that acknowledges you will be responsible for any effect of the action under
Section 409A. The Company will hold you harmless for any action it may take or
omission in violation of this Paragraph 17, including any attorney’s fees you
may incur in enforcing your rights.

18. It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment be exempt from or comply
with Section 409A. If you or the Company believes, at any time, that any of such
benefit or right is not exempt or does not comply, it will promptly advise the
other and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it complies (with the most limited possible economic
effect on you and on the Company).



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 8

 

19. This Agreement is personal to you and without the prior written consent of
the Company shall not be assignable by you. This Agreement shall inure to the
benefit of and be enforceable by your legal representatives. This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns. The rights or obligations of the Company under this Agreement may
only be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of Company; provided, however, that the assignee
or transferee is the successor to all or substantially all of the assets of
Company and such assignee or transferee assumes the liabilities and duties of
Company, as contained in this Agreement, either contractually or as a matter of
law.

20. To the extent permitted by law, you and the Company waive any and all rights
to a jury trial with respect to any matter relating to this Agreement (including
the covenants set forth in Annex A hereof). This Agreement will be governed by
and construed in accordance with the law of the State of New York applicable to
contracts made and to be performed entirely within that State.

21. Both the Company and you hereby irrevocably submit to the jurisdiction of
the courts of the State of New York and the federal courts of the United States
of America in each case located in the City of New York, Borough of Manhattan,
solely in respect of the interpretation and enforcement of the provisions of
this Agreement, and each party hereby waives, and agrees not to assert, as a
defense that either party, as appropriate, is not subject thereto or that the
venue thereof may not be appropriate. You and the Company each agree that
mailing of process or other papers in connection with any such action or
proceeding in any manner as may be permitted by law shall be valid and
sufficient service thereof.

22. This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. It is the parties’ intention that this Agreement
not be construed more strictly with regard to you or the Company.

23. This Agreement reflects the entire understanding and agreement of you and
the Company with respect to the subject matter hereof and supersedes all prior
understandings or agreements relating thereto, including, without limitation,
the Employment Agreement dated December 15, 2017 by and between you and the
Company (the “Prior Agreement”). You acknowledge that none of the terms of this
Agreement (including, without limitation, the change from the Prior Agreement to
your compensation) constitute “good reason” hereunder or under the terms of the
Prior Agreement. This Agreement will automatically terminate, and be null and
void ab initio and of no force or effect, if the Distribution of MSG is not
completed by June 30, 2020, in which case the Prior Agreement shall remain in
full force and effect.



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 9

 

24. The Company hereby agrees that it shall indemnify and hold you harmless to
the fullest extent provided in its Amended and Restated Certificate of
Incorporation and on the same terms as those applicable to other similarly
situated executives.

25. This Agreement will automatically terminate, and be of no further force or
effect, on the Scheduled Expiration Date; provided, however, that the provisions
of Paragraphs 8 through 11, 14 through 25 and Annex A, and any amounts earned
but not yet paid to you pursuant to the terms of this Agreement as of the
Scheduled Expiration Date shall survive the termination of the Agreement and
remain binding on you and the Company in accordance with their terms.



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 10

 

Sincerely, THE MADISON SQUARE GARDEN COMPANY (to be renamed Madison Square
Garden Sports Corp.)

/s/ James L. Dolan

By: James L. Dolan Title: Executive Chairman and Chief Executive Officer

 

Accepted and Agreed:

/s/ Andrew Lustgarten

Andrew Lustgarten



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 11

 

ANNEX A

ADDITIONAL COVENANTS

(This Annex constitutes part of the Agreement)

You agree to comply with the following covenants in addition to those set forth
in the Agreement.

1. CONFIDENTIALITY

You agree to retain in strict confidence and not divulge, disseminate, copy or
disclose to any third party any Confidential Information, other than for
legitimate business purposes of the Company and its subsidiaries. As used
herein, “Confidential Information” means any non-public information that is
material or of a confidential, proprietary, commercially sensitive or personal
nature of, or regarding, the Company or any of its subsidiaries or any current
or former director, officer or member of senior management of any of the
foregoing (collectively “Covered Parties”). The term Confidential Information
includes information in written, digital, oral or any other format and includes,
but is not limited to (i) information designated or treated as confidential;
(ii) budgets, plans, forecasts or other financial or accounting data;
(iii) customer, guest, fan, vendor, sponsor, marketing affiliate or shareholder
lists or data; (iv) technical or strategic information regarding the Covered
Parties’ advertising, sports, or other businesses; (v) advertising, sponsorship,
business, sales or marketing tactics, strategies or information; (vi) policies,
practices, procedures or techniques; (vii) trade secrets or other intellectual
property; (viii) information, theories or strategies relating to litigation,
arbitration, mediation, investigations or matters relating to governmental
authorities; (ix) terms of agreements with third parties and third party trade
secrets; (x) information regarding employees, talent, players, coaches, agents,
consultants, advisors or representatives, including their compensation or other
human resources policies and procedures; (xi) information or strategies relating
to any potential or actual business development transactions and/or any
potential or actual business acquisition, divestiture or joint venture, and
(xii) any other information the disclosure of which may have an adverse effect
on the Covered Parties’ business reputation, operations or competitive position,
reputation or standing in the community.

If disclosed, Confidential Information or Other Information could have an
adverse effect on the Company’s standing in the community, its business
reputation, operations or competitive position or the standing, reputation,
operations or competitive position of any of its affiliates, subsidiaries,
officers, directors, employees, coaches, consultants or agents or any of the
Covered Parties.

Notwithstanding the foregoing, the obligations of this section, other than with
respect to subscriber information, shall not apply to Confidential Information
which is:



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 12

 

a) already in the public domain or which enters the public domain other than by
your breach of this Paragraph 1;

b) disclosed to you by a third party with the right to disclose it in good
faith; or

c) specifically exempted in writing by the Company from the applicability of
this Agreement.

Notwithstanding anything elsewhere in this Agreement, including this Paragraph 1
and Paragraph 3 below, you are authorized to make any disclosure required of you
by any federal, state and local laws or judicial, arbitral or governmental
agency proceedings (including making truthful statements in connection with a
judicial or arbitral proceeding to enforce your rights under this Agreement, to
the extent reasonably required and made in good faith), after, to the extent
legal and practicable, providing the Company with prior written notice and an
opportunity to respond prior to such disclosure. In addition, this Agreement in
no way restricts or prevents you from providing truthful testimony concerning
the Company to judicial, administrative, regulatory or other governmental
authorities.

2. NON-COMPETE

You acknowledge that due to your executive position in the Company and the
knowledge of the Company’s and its affiliates’ confidential and proprietary
information which you will obtain during the term of your employment hereunder,
your employment by certain businesses would be irreparably harmful to the
Company and/or its affiliates. During your employment with the Company and,
provided that your employment has terminated on or prior to December 31, 2021,
thereafter through the first anniversary of the date on which your employment
with the Company has terminated for any reason (the “Non-Compete Period”), you
agree not to (other than with the prior written consent of the Company), become
employed by any Competitive Entity (as defined below). A “Competitive Entity”
shall mean any person or entity that (1) has a direct or indirect 10% or greater
ownership interest in, or management or control of, any business, person or
entity that competes with any of the Company’s businesses including, without
limitation, any professional sports team, sports league, or similar or related
business (e.g., Internet sites in connection therewith) within the United States
or within any other country in which the Company has any competing business or
from which such business, person or entity competes with any of the Company’s
domestic businesses, or (2) is an affiliate of a person or entity described in
clause (1). For purposes of this Paragraph 2, an affiliate of an entity
(including, without limitation, the Company) shall mean an entity that directly
or indirectly controls, is controlled by, or under common control with, such
entity. An entity shall be deemed to compete with the on-line content business
of the Company, or any of its affiliates only if the entity directly competes
against the on-line content business of the Company, or its affiliate; provided,
however, that an entity’s business shall not be deemed to directly compete
merely by the fact that the business sells ads on-line, unless the business
specifically targets such ads to the same



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 13

 

customers or potential customers as being targeted by the on-line content
business of the Company, its subsidiary or affiliate. Additionally, the
ownership by you of not more than 1% of the outstanding equity of any publicly
traded company shall not, by itself, be a violation of this Paragraph.
Notwithstanding the foregoing, if your employment is terminated on or prior to
December 31, 2021 either (i) by the Company for any reason other than Cause or
(ii) by you for Good Reason and Cause doesn’t then exist, then the Non-Compete
Period shall automatically expire on such termination of employment (but will be
included in the Separation Agreement which, for the avoidance of doubt, you will
not be required to sign if you wish to waive your rights to the severance
benefits described in the Agreement).

3. ADDITIONAL UNDERSTANDINGS

You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about
(either “on the record” or “off the record”) or act in any manner which is
intended to or does damage to the good will of, or the business or personal
reputations of the Company or any of its incumbent or former officers,
directors, agents, consultants, employees, successors and assigns or any of the
Covered Parties.

The Company agrees that, except as necessary to comply with applicable law or
the rules of the New York Stock Exchange or any other stock exchange on which
the Company’s stock may be traded (and any public statements made in good faith
by the Company in connection therewith), it and its corporate officers and
directors, employees in its public relations department or third party public
relations representatives retained by the Company will not disparage you or make
negative statements in the press or other media which are damaging to your
business or personal reputation. In the event that the Company so disparages you
or makes such negative statements, then notwithstanding the “Additional
Understandings” provision to the contrary, you may make a proportional response
thereto.

In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs,

inventions (whether patentable or not), schematics, music, lyrics and other
technical, business, financial, advertising, sales, marketing, customer or
product development plans, forecasts, strategies, information and materials (in
any medium whatsoever) developed or prepared by you or with your cooperation in
connection with your employment by the Company (the “Materials”). The Company
will have the sole and exclusive authority to use the Materials in any manner
that it deems appropriate, in perpetuity, without additional payment to you.

If requested by the Company, you agree to deliver to the Company upon the
termination of your employment, or at any earlier time the Company may request,
all memoranda, notes, plans, files, records, reports, and software and other
documents and data (and copies thereof regardless of the form thereof (including
electronic copies)) containing, reflecting or derived from Confidential
Information or the Materials of the Company or any of its affiliates which you
may then possess



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 14

 

or have under your control. If so requested, you shall provide to the Company a
signed statement confirming that you have fully complied with this Paragraph.
Notwithstanding the foregoing, you shall be entitled to retain your contacts,
calendars and personal diaries and any materials needed for your tax return
preparation or related to your compensation.

In addition, you agree for yourself and others acting on your behalf, that you
(and they) shall not, at any time, participate in any way in the writing or
scripting (including, without limitation, any “as told to” publications) of any
book, periodical story, movie, play, or other similar written or theatrical work
or video that (i) relates to your services to the Company or any of its
affiliates or (ii) otherwise refers to the Company or its respective businesses,
activities, directors, officers, employees or representatives (other than
identifying your biographical information), without the prior written consent of
the Company.

4. FURTHER COOPERATION

Following the date of termination of your employment with the Company (the
“Expiration Date”), you will no longer provide any regular services to the
Company or represent yourself as a Company agent. If, however, the Company so
requests, you agree until the date that is the sixth anniversary of the
Expiration Date to cooperate fully with the Company in connection with any
matter with which you were involved prior to the Expiration Date, or in any
litigation or administrative proceedings or appeals (including any preparation
therefore) where the Company believes that your personal knowledge, attendance
and participation could be beneficial to the Company. This cooperation includes,
without limitation, participation on behalf of the Company in any litigation or
administrative proceeding brought by any former or existing Company employees,
representatives, agents or vendors. The Company will pay you for your services
rendered under this provision at the rate of $5,440 per day for each day or part
thereof, within 30 days of the approval of the invoice therefor.

The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of such expense
before you incur the same.

5. NON-HIRE OR SOLICIT

You agree not to hire, seek to hire, or cause any person or entity to hire or
seek to hire (without the prior written consent of the Company), directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any person who is or was in the prior six months an employee of the
Company, or any of its subsidiaries, until the first anniversary of the date of



--------------------------------------------------------------------------------

Mr. Andrew Lustgarten

Page 15

 

your termination of employment with the Company. This restriction does not apply
to any former employee who was discharged by the Company or any of its
affiliates. In addition, this restriction will not prevent you from providing
references. If you remain continuously employed with the Company through the
Scheduled Expiration Date, then this agreement not to hire or solicit will
expire on the Scheduled Expiration Date; provided that in such case, the
restriction in this Paragraph 5 will remain in effect until June 30, 2022 with
respect to the hiring or solicitation of any Company executive at the Executive
Vice President level or higher.

6. ACKNOWLEDGMENTS

You acknowledge that the restrictions contained in this Annex A, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach the provisions of this
Annex A, and therefore agree that the Company shall be entitled to injunctive
relief, to prevent any breach or threatened breach of any of those provisions
and to specific performance of the terms of each of such provisions in addition
to any other legal or equitable remedy it may have. You further agree that you
will not, in any equity proceeding relating to the enforcement of the provisions
of this Annex A, raise the defense that the Company has an adequate remedy at
law. Nothing in this Annex A shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex A or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision or because
of applicable rules of professional responsibility, it is the intention of the
parties that the duration or scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

7. SURVIVAL

The provisions of this Annex A shall survive any termination of your employment
by the Company or the expiration of the Agreement except as otherwise provided
herein.